PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                     No. 15-1526
                    _____________


                CATHERINE WILLIS,
                              Appellant

                           v.

  UPMC CHILDREN’S HOSPITAL OF PITTSBURGH

                  _______________

    On Appeal from the United States District Court
       for the Western District of Pennsylvania
            (D.C. Civil No. 2-13-cv-00131)
     District Judge: Honorable Joy Flowers Conti
                  _______________

   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                  December 7, 2015

Before: FUENTES, SHWARTZ and VAN ANTWERPEN,
Circuit Judges.

              (Filed: December 22, 2015)
Neal A. Sanders, Esq.
Law Offices of Neal Alan Sanders
1924 North Main Street Extension
Route 8 North
Butler, PA 16001
             Counsel for Appellant

John J. Myers, Esq.
William S. Myers, Esq.
Eckert Seamans Cherin & Mellott, LLC
600 Grant Street
44th Floor, US Steel Tower
Pittsburgh, PA 15219
              Counsel for Appellee
                      ______________

                          OPINION
                       ______________

VAN ANTWERPEN, Circuit Judge.

      Appellant Catherine Willis appeals the final decision
of the U.S. District Court for the Western District of
Pennsylvania granting University of Pittsburgh Medical
Center Children’s Hospital of Pittsburgh’s (“Children’s”)
Motion for Summary Judgment on her Age Discrimination in
Employment Act of 1967 (“ADEA”) and Pennsylvania
Human Relations Act (“PHRA”) claims. For the following
reasons, we will affirm the decision of the District Court.

   I.        Factual Background and Procedural History

        A.     Factual Background




                             2
        Viewing the record in a light most favorable to the
nonmovant, Willis, the facts in this case are as follows. Willis
worked as a Neonatal Nurse Practitioner (“NNP”) at
Children’s from August 16, 1993 until her termination on
January 13, 2012. (A-375). From 2001 until 2011, Willis
served as co-lead NNP. (A-84, A-87). At all times relevant to
the instant action, Margaret Lamouree, the nurse manager for
the newborn intensive care unit (“NICU”) was Willis’s
supervisor. (A-85–A-86). Lamouree’s supervisors were
Cynthia Valenta and Diane Hupp. (A-85–A-86). From August
2011 through January 2012, Children’s issued disciplinary
warnings to Willis for her conduct in three distinct incidents,
the relevant details of which are included below.

        The first disciplinary incident took place one morning
in mid-August 2011. While on duty, Willis received a call
that she was needed in the room of a patient who had recently
undergone surgery necessitating an endotracheal tube. (A-
105–A-106). In the hallway on her way to assist the patient,
Willis passed a nurse who remarked to Willis that the
patient’s tube must be out. (A-106). In response, Willis stated,
“[t]hat fuckin [sic] tube better not be out, I’ll fuckin [sic] kill
someone.” (A-346). The patient’s father was in the room at
the time, but did not hear Willis’s statement. (A-278–A-279).
Willis received a final written warning regarding this incident
in early September, which stated that she would be removed
from her role as a co-lead NNP.1 (A-344).

       1
         The co-lead NNP role vacated by Willis was not
permanently filled until September 2012, approximately one
year after Willis’s demotion, when Becky Graves was named
to this position. At the time of her promotion, Graves was
thirty-four years old. (A-289–A-290).




                                3
       Later that month, after she received the written notice
of the warning and demotion, Willis attended a meeting at
which Lamouree and Valenta were present. (A-86–A-87). At
the meeting, clinical leadership explained that the co-lead
NNP role was changing to include a greater focus on
administrative and budgetary duties, rather than patient care.
(A-87–A-88). Willis was interested and thought she was
qualified for the role, but felt that Lamouree and Valenta
coerced her to step down. (A-88).

        The second disciplinary incident took place in early
January 2012. One evening while Willis was on duty, another
nurse indicated she was looking for someone to start an
intravenous line on a patient. Frustrated with the nurse, whom
Willis believed to be inexperienced, and concerned that there
was not enough time to look for someone else, Willis started
the line herself. (A-112). Afterwards, Willis approached the
NICU clinical leadership to express her concerns about the
inexperience of some of the nursing staff. (A-113–A-114).
Willis raised her voice loud enough for the NICU supervisor
Missy Locke, who was nearby, to hear her. (A-114–A-115).
A week later, Lamouree sent Jenelle Taylor in Human
Resources an email summarizing her conversation with Willis
about the incident. (A-347–A-348). Lamouree’s email stated
that Willis became defensive when Lamouree told her the
clinical leaders were offended by how Willis handled the
situation. (A-347–A-348). When Lamouree asked Willis if
she thought that she could have communicated her concerns
without yelling, Willis said, “[n]ever mind I’m always
wrong” and walked out of the room. (A-347–A-348). Willis
denies yelling, but otherwise agrees with Lamouree’s
characterization of the incident. (A-122–A-125).




                              4
       The third disciplinary incident occurred one night the
following week when Willis was near the end of her shift. On
any shift, all the NICU nurses are split into two teams, blue
and green. (A-384). Willis, who was assigned to the green
team that night, received a patient who was assigned to the
blue team, but did not perform a history and physical or
complete admission orders, as required. (A-127–A-129).
There is some confusion about who was supposed to take care
of these tasks. Willis contends that another nurse, Holly
Bernardi, who was assigned to the blue team that night, was
responsible. (A-129).

        Concerned that this patient’s care fell through the
cracks, Hupp called both Willis and Bernardi at home after
their shifts to discuss the incident. Hupp documented the call
with Willis in an internal memo. (A-350). Willis told Hupp
that she thought she had placed the admission orders, but, as
Bernardi was aware, this was the extent of the responsibility
Willis assumed. (A-350). The next day, Willis emailed Hupp
about their conversation the previous night regarding the
incident, and stated that she put the admission orders in and
relayed this information to Bernardi. (A-351). Hupp
forwarded the email to Taylor in Human Resources. (A-351).
At her deposition, Willis again stated that the patient was
Bernardi’s and not her responsibility at all, but that she
completed the admission orders, which Bernardi knew. (A-
127–A-128). Hupp’s internal memo, the contents of which
Willis does not dispute, indicates that Willis left without
completing the patient’s admission orders. (A-129, A-350).
Willis also told Hupp that it was common practice for nurses
to complete admission orders received at the end of their
shift, but then pass along the physical and history to those in




                              5
the oncoming shift. (A-128–29, A-350). When Lamouree
asked Willis if this is what she did that night, Willis said that
it had been “very busy” and she was unable to recall to whom
she had reported about the patient. (A-350).

      Two days after this incident, on January 13, 2012,
Hupp, Valenta, and Lamouree met with Willis to terminate
her employment. (A-156, A-342–A-343). Willis was sixty-
one years old at the time of her termination, making her a
member of a protected class under the ADEA and the PHRA.
(A-76).

       B.     Procedural History

       Willis filed a charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”) in April
2012. (A-352–A-355). The EEOC closed Willis’s case and
issued a right to sue letter in November 2012. (A-38). Willis
brought suit against Children’s in the Western District of
Pennsylvania on January 28, 2013. After Children’s filed an
Answer to the Complaint, Willis filed an Amended
Complaint, to which Children’s filed an Answer.2 (A-24–A-

       2
         Willis’s Amended Complaint includes “Hostile Work
Environment” in the subheadings for Count 1 (ADEA) and
Count 2 (PHRA), but does not provide any supporting factual
allegations for a hostile work environment claim. (A-48–A-
55). Willis’s brief in opposition to Children’s Motion for
Summary Judgment is similarly silent on a hostile work
environment claim. (A-206–A-207). As a result, the District
Court concluded this was a drafting error, and accordingly
deemed the claim abandoned. (A-2 n.1). Willis does not raise
a hostile work environment claim on appeal, rendering further




                               6
26). The District Court, (Flowers Conti, J., C.J.), granted
Children’s Motion for Summary Judgment on both claims.
(A-22). This timely appeal followed. (A-1).

                     II.     Discussion3

      A.     Standard of Review

       We exercise plenary review over a district court order
granting summary judgment. Simpson v. Kay Jewelers, Div.
of Sterling, Inc., 142 F.3d 639, 643 (3d Cir. 1998).
Accordingly, we engage in the same analysis as the district
court initially applied. Anderson v. Consol. Rail Corp., 297
F.3d 242, 246 (3d Cir. 2002). We will affirm the grant of
summary judgment if the moving party has shown that the
evidentiary material on the record, if reduced to admissible
evidence, is insufficient to permit the nonmoving party to
carry its burden of proof. Celotex Corp. v. Catrett, 477 U.S.
317, 322–23 (1986).

       On a review of an order granting summary judgment,
this Court is required to construe all facts and inferences in
favor of the nonmoving party. Simpson, 142 F.3d at 643 n.3
(quoting Fuentes v. Perskie, 32 F.3d 759, 762 n.1 (3d Cir.
1994)). Summary judgment is appropriate when “the movant


consideration unnecessary.
      3
          The District Court had jurisdiction to hear Willis’s
federal claim pursuant to 28 U.S.C § 1331. It had jurisdiction
over Willis’s state law claims pursuant to 28 U.S.C.
§ 1367(a). We have jurisdiction to review final orders of a
district court pursuant to 28 U.S.C. § 1291.




                              7
shows that there is no genuine issue as to any material fact
and that the moving party is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56(a). A genuine issue of material
fact is one that “affect[s] the outcome of the suit under the
governing law” and could lead a reasonable jury to return a
verdict in favor of the nonmoving party. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party has
the burden of demonstrating that the evidentiary record
presents no genuine issue of material fact. Simpson, 142 F.3d
at 643 n.3 (quoting Fuentes, 32 F.3d at 762 n.1). Once the
moving party has done so, to avoid the entry of summary
judgment against them, the nonmoving party must identify
facts in the record that would enable them to make a
sufficient showing on essential elements of their case for
which they have the burden of proof. Celotex Corp., 477 U.S.
at 323. If, after adequate time for discovery, the nonmoving
party has not met its burden, pursuant to Federal Rule of Civil
Procedure 56, the court must enter summary judgment against
the nonmoving party. Id. at 322–23.

      B.      Analysis

       Willis claims Children’s discriminated against her on
the basis of age, in violation of the ADEA and the PHRA.
Since this Court has determined that the interpretation of the
PHRA is identical to that of federal anti-discrimination laws,
including the ADEA, we present a single analysis for Willis’s
claims under both statutes.4 Fasold v. Justice, 409 F.3d 178,

      4
         There is an exception “where there is something
specifically different in its language requiring that [an anti-
discrimination statute] be treated differently.” Fasold v.
Justice, 409 F.3d 178, 184 n.8 (3d Cir. 2005) (quoting




                              8
184 n.8 (3d Cir. 2005) (quoting Fogelman v. Mercy Hosp.,
Inc., 283 F.3d 561, 567 (3d Cir. 2002)); Connors v. Chrysler
Fin. Corp., 160 F.3d 971, 972 (3d Cir. 1998) (“There is no
need to differentiate between . . . ADEA and PHRA claims
because . . . the same analysis is used for both.”).

              1.     Standard for Age Discrimination Claims

       The ADEA prohibits employers from “discharg[ing]
any individual or otherwise discriminat[ing] against any
individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such
individual’s age.” 29 U.S.C. § 623(a)(1). To succeed on an
ADEA claim, a plaintiff must establish, by a preponderance
of the evidence, that age was the “but-for” cause of the
adverse employment action. Gross v. FBL Fin. Servs., Inc.,
557 U.S. 167, 177–78 (2009). Age discrimination claims in
which the plaintiff relies on circumstantial evidence proceed
according to the three-part burden-shifting framework set
forth in McDonnell Douglas Corp. v. Green. 411 U.S. 792
(1973); Keller v. Orix Credit All., Inc., 130 F.3d 1101, 1108
(3d Cir. 1997) (reaffirming the application of a “slightly
modified version of [McDonnell Douglas] in ADEA cases”).

       Under this framework, the plaintiff must first establish
a prima facie case of discrimination. Keller, 130 F.3d at 1108
(citing St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506
(1993)). Satisfying the prima facie elements creates an

Fogelman v. Mercy Hosp., Inc., 283 F.3d 561, 567 (3d Cir.
2002)). The relevant provisions of the ADEA and the PHRA
do not provide any indication that this exception applies here.
29 U.S.C. § 623(a)(1); 43 Pa. Cons. Stat. § 955(a).




                              9
“inference of unlawful discrimination.” Pivirotto v.
Innovative Sys., Inc., 191 F.3d 344, 357 (3d Cir. 1999)
(quoting Waldron v. SL Indus., Inc., 56 F.3d 491, 494 (3d Cir.
1995)). The elements of a prima facie case of age
discrimination are that: (1) the plaintiff is at least forty years
old; (2) the plaintiff suffered an adverse employment
decision; (3) the plaintiff was qualified for the position in
question; and (4) the plaintiff was ultimately replaced by
another employee who was sufficiently younger so as to
support an inference of a discriminatory motive. Burton v.
Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013). This Court
has indicated the prima facie case is not “intended to be rigid,
mechanized, or ritualistic.” Pivirotto, 191 F.3d at 352
(quoting Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577
(1978)). Where the plaintiff is not directly replaced, the fourth
element is satisfied if the plaintiff can provide facts which “if
otherwise unexplained, are more likely than not based on the
consideration of impermissible factors.” Id.

       Once the plaintiff has successfully established a prima
facie case creating an inference of discrimination, the burden
shifts to the employer who must “articulate a legitimate
nondiscriminatory reason for the adverse employment
action.” Jones v. Sch. Dist. of Phila., 198 F.3d 403, 412 (3d
Cir. 1999) (citing Keller, 130 F.3d at 1108). This second step
of McDonnell Douglas does not require that the employer
prove that the articulated legitimate, nondiscriminatory reason
was the actual reason for the adverse employment action.
Instead, the employer must provide evidence that will allow
the factfinder to determine that the decision was made for
nondiscriminatory reasons. Fuentes, 32 F.3d at 763.




                               10
        If the employer satisfies this second step, the burden
shifts back once more to the plaintiff to show, by a
preponderance of the evidence, that the employer’s proffered
legitimate, nondiscriminatory reason was pretextual. Burton,
707 F.3d at 426–27. In Fuentes v. Perskie, this Court
recognized two ways in which a plaintiff can demonstrate that
the employer’s legitimate, nondiscriminatory reason was
pretextual. 32 F.3d at 762. The first way to show pretext is for
the plaintiff to point to evidence that would allow a factfinder
to disbelieve the employer’s reason for the adverse
employment action. Id. at 765. In order to raise sufficient
disbelief, the evidence must indicate “such weaknesses,
implausibilities,      inconsistencies,      incoherencies,    or
contradictions in the employer’s proffered legitimate reasons”
to satisfy the factfinder that the employer’s actions could not
have been for nondiscriminatory reasons. Id. Alternatively,
the second way a plaintiff can establish pretext is to point to
evidence that would allow a factfinder to believe that an
invidious discriminatory reason was “more likely than not a
motivating or determinative cause” of the employer’s action.
Id. at 764. Specifically, the plaintiff can show pretext this way
by presenting evidence “with sufficient probative force” so as
to allow the factfinder to “conclude by a preponderance of the
evidence that age was a motivating or determinative factor.”
Simpson, 142 F.3d at 644–45 (citing Keller, 130 F.3d at
1111). Pointing to evidence demonstrating any of the
following satisfies this second way to prove pretext: (1) the
defendant previously discriminated against the plaintiff; (2)
the defendant discriminated against others within the
plaintiff’s protected class; or (3) the defendant has treated
similarly situated, substantially younger individuals more
favorably. Simpson, 142 F.3d at 645 (citing Fuentes, 32 F.3d
at 765). If this step is satisfied, at trial the plaintiff must




                               11
convince the factfinder that not only was the employer’s
proffered reason false, but the real reason was impermissible
discrimination. Fuentes, 32 F.3d at 763 (quoting St. Mary’s
Honor Ctr., 509 U.S. at 515).

                      a.     Prima Facie Case

       Since the parties agree that Willis has satisfied the first
three elements of a prima facie case, the only element at issue
is the fourth: whether Willis has presented evidence that
raises an inference of age discrimination. (A-10). Willis
claims that she has satisfied this element by demonstrating
that Children’s treated similarly situated, but substantially
younger, individuals more favorably. (Appellant Br. 10). The
District Court rejected this argument, finding the evidence
Willis provided “would not permit an inference of intentional
discrimination.” 5 (A-13). Accordingly, the District Court


       5
         In the proceedings below, Willis asserted that there
were three ways she satisfied the fourth element of her prima
facie case. First, Willis claimed that she satisfied this element
because Graves, a substantially younger employee, replaced
her as co-lead NNP. The District Court rejected this argument
since at the time of her termination, Willis was no longer co-
lead NNP. (A-11). Second, Willis contended that Children’s
hiring three NNPs, all of whom were substantially younger
than her, satisfied this element. The District Court concluded
that there was insufficient evidence in the record to support
this contention since Willis had not provided information
about these employee’s ages, or more importantly, that they
assumed Willis’s duties. (A-11). Third, Willis advanced the
sole argument she raises on appeal, that she satisfied the




                               12
found that Willis had not “adduced sufficient evidence to
establish a prima facie case.”6 (A-13).
       On appeal, Willis renews her claim that the evidence
she provided raises an inference of discrimination that
Children’s treated similarly situated, substantially younger
employees more favorably. (Appellant Br. 10). To
demonstrate more favorable treatment of similarly situated,
substantially younger employees, Willis references the three
disciplinary incidents, and cites the lack of discipline for
substantially younger employees engaging in the same or
similar conduct. (Appellant Br. 10–12). However, with
respect to the first incident in August 2011, Willis states
“[t]here is no . . . indication on the record that any
substantially younger employee was ever reported for using
profanity, much less disciplined for it.” (Appellant Br. 11).
With respect to the second incident, which took place in early
January 2012, Willis also admits that “[t]here is nothing on
the record to indicate that there are any similarly situated
employees of any age who were accused, falsely or not, of
raising their voices or yelling at Clinical Leaders.” (Appellant
Br. 11). Willis’s reference here to the lack of discipline goes
against her argument of more favorable treatment of younger
employees, since she admits there is no evidence that anyone,


fourth element because Children’s treated similarly situated,
substantially younger employees more favorably. (A-12).
       6
         Because Willis’s Amended Complaint did not cite
the demotion from co-lead NNP as an adverse employment
event, the District Court did not treat it as such and instead
found that Willis’s termination was an adverse employment
action, in satisfaction of the third element of a prima facie
case, with which Children’s agreed. (A-10 n.3).




                              13
including employees her own age, committed these same
infractions and escaped discipline. (Appellant Br. 11). In
conceding this, Willis admits that there is no evidence to
support her point, but attempts to use this omission in her
favor.

        The argument that the absence of disciplinary incidents
involving younger staff members is evidence of more
favorable treatment, defies this Court’s precedent and logic.
This Court has emphasized that evidence of more favorable
treatment cannot be viewed in a vacuum, but rather that the
record must be viewed as a whole. Simpson, 142 F.3d at 645–
46. Viewing the record in its entirety, which includes Willis’s
documented issues with communication and interpersonal
skills, this argument works against Willis. (A-179–A-181, A-
337). Instead of showing disparate treatment of Willis as an
employee in a protected class, the record, particularly the
three disciplinary incidents, supports the concerns of Willis’s
supervisors that she had difficulty working appropriately with
others. The record does not reveal any evidence of similarly
situated, substantially younger employees experiencing
similar difficulties and not receiving discipline. (Appellant
Br. 11).

      Assessing the other portions of the record Willis cites
in support of her case, she has not pointed to any other
evidence that gives rise to the inference that she was
terminated due to age discrimination. Willis’s argument that
Children’s discriminated against her on the basis of age is
rooted in her own belief that this was the reason for her
termination, but she is unable to point to any supporting
evidence. Willis concedes that she cannot identify anything
Lamouree, Hupp, or Valenta ever said that would suggest an




                              14
age bias in general, or specifically with respect to Willis. (A-
138–A-139). In fact, when questioned at her deposition about
the role her age played in her employment at Children’s, the
only conversation Willis recalled ever having with her
supervisors was a statement she made once that she planned
to work until age sixty-five. (A-136–A-138). A passing
reference to retirement age and Willis’s own belief that age
discrimination occurred do not comprise sufficient evidence
that similarly situated, substantially younger employees were
more favorably treated, and therefore do not satisfy the fourth
element of a prima facie case. See Pivirotto, 191 F.3d at 352.

                     b.     Pretext

        The District Court found that even assuming,
arguendo, that Willis established a prima facie case of age
discrimination, her claims still ultimately failed because she
did not demonstrate pretext. (A-13). At the second step of
McDonnell Douglas, Children’s cited the three disciplinary
incidents as legitimate, nondiscriminatory reasons for
terminating Willis’s employment. (A-13). The District Court
found that these reasons satisfied Children’s burden, stating
“the nature and documentation of these disciplinary incidents,
and their acknowledgement by Willis . . . [are] sufficient for a
reasonable jury to find that Children’s dismissed Willis for
reasons other than her age.” (A-13). Willis responds that these
reasons are riddled with inconsistencies such that a
reasonable factfinder could find said reasons were pretext for
discrimination. (Appellant Br. 15). As for the first way a
plaintiff can prove pretext, the District Court found that
Willis failed to present evidence from which a rational
factfinder could determine that Children’s legitimate,
nondiscriminatory reasons with respect to all three incidents




                              15
“were unworthy of credence.” (A-15) (quoting Fuentes, 32
F.3d at 765) (discussing the mid-August 2011 incident); (A-
17) (discussing the early January 2012 incident); (A-18)
(discussing the mid-January 2012 incident). Looking at the
second way a plaintiff can prove pretext, the District Court
found that Willis did not provide evidence for any of the three
possible ways a plaintiff can demonstrate that an
impermissible discrimination was more likely than not the
determinative cause of the challenged action. (A-18–A-21).

        Assessing the record in the light most favorable to
Willis, we conclude that she has not shown by a
preponderance of the evidence that the legitimate,
nondiscriminatory reasons Children’s offered were pretext for
discrimination. See Fuentes, 32 F.3d at 763. As the District
Court correctly noted, at the pretext stage it is not a court’s
role to “rul[e] on the strength of cause for discharge. The
question is not whether the employer made the best, or even a
sound, business decision; it is whether the real reason is
[discrimination].” (A-15) (alterations in original) (quoting
Keller, 130 F.3d at 1109) (internal quotation marks omitted).
Willis’s attempt to cast Children’s articulated reasons as
pretext are unsuccessful because she does not point to
evidence that demonstrates Children’s did not in fact rely on
its articulated reasons when terminating her employment. See
Fuentes, 32 F.3d at 765–67.

                            i.        First Method of Proving
                                      Pretext

        Assessing the three disciplinary incidents for evidence
sufficient for a factfinder to disbelieve the employer’s
articulated reasons, this Court concludes that Willis is unable




                                 16
to show that her supervisors did not actually rely on her
conduct to discipline her and ultimately terminate her
employment. For the August 2011 incident, Willis does not
dispute that she violated hospital policy by using profanity in
close proximity to families and patients. (A-346); (Appellant
Br. 5). Instead, she attempts to mitigate her own actions by
suggesting that others have committed the same infraction,
citing the “fairly commonplace” use of profanity at
Children’s. (A-118). Willis also asserts that because the
patient’s father did not hear the profanity, Lamouree’s
discipline was improper. (Appellant Br. 14). Willis’s focus on
whether the patient’s family heard her outburst is misplaced
in the context of this Court’s pretext analysis. It does not
matter whether the family heard, or even if she was directly in
front of the patient’s family. Rather, it matters whether
Willis’s use of profanity was the reason Lamouree disciplined
Willis. Since Willis admits to the disciplined conduct, and in
light of Children’s goal of maintaining the NICU as an
environment in which patients and their families feel safe, 7

       7
         Willis emphasizes that the patient’s family did not
hear her use profanity, however the warning she received did
not cite the family hearing her as the basis for the discipline.
Rather, the warning stated, in relevant part: “On 8/19/11,
several staff members witnessed, and upon questioning, you
admit to using inappropriate language including the use of the
word “fuck” while in close proximity to patients and
families.” (A-185). Based on the language of the warning, it
appears that Children’s disciplined Willis because of the very
act of using such language in close proximity to patients and
families. (Appellee Br. 21–22). Since this uncontroverted act
is a sufficient basis for discipline, Willis’s arguments about
Lamouree’s failure to ascertain if the family heard is




                              17
Willis has not shown that Lamouree’s reason for discipline is
so weak as to render it “unworthy of credence.” See Fuentes,
32 F.3d at 765 (quoting Ezold v. Wolf, Block, Schorr & Solis-
Cohen, 983 F.2d 509, 531 (3d Cir. 1992)) (internal quotation
marks omitted); (A-180).

       Willis also does not present evidence that renders
implausible Children’s decision to terminate Willis because
of the other two disciplinary incidents. As the District Court
noted, the relevant question with respect to Willis’s early
January confrontation with the NICU leadership is not
whether Willis actually yelled, which she denies doing, but
whether Lamouree believed Willis treated staff members
inappropriately and imposed discipline for that reason. (A-
15). In light of Willis’s employment record, she has not
shown that “[t]he notion that talking loudly could be the basis
for discipline is so ludicrous that it cannot possibly be a
rational employer’s true reason for acting.” (A-16) (quoting
Appellant Br. 14) (internal quotation marks omitted). It is
rational, as the District Court aptly noted, that Lamouree
“perceived [this incident] to be another instance of harsh or
offensive interpersonal communication by Willis.” (A-16).
Six months prior to the incident, in Willis’s performance
review, Lamouree told her that she needed to “improve her
communication style, which can be harsh and critical.” (A-
337). Lamouree stated that before this incident she had
received numerous complaints from both nurses and
physicians about Willis’s “condescending and harsh style.”
(A-180). Among the reasons Lamouree cited for asking Willis
to step down from co-lead NNP were her treatment of staff
and subordinate nurses. (A-180–A-181). Based on the record,

irrelevant. (Appellant Br. 13).




                                  18
it was not “ludicrous,” as Willis contends, for Lamouree to
discipline her for this incident.

       With respect to the third disciplinary incident
involving the incomplete admission orders, Children’s
discipline of Willis but not Bernardi does not demonstrate
that the discipline was “so plainly wrong that it [could not]
have been the employer’s real reason.” Keller, 130 F.3d at
1109. Willis argues that Bernardi was just as culpable, if not
more so, despite the two nurse’s different actions and
responses to Hupp following the incident. Willis
communicated to Hupp that she told Bernardi she “had
handled the admission” of the baby and “taken care of it.” (A-
350). Bernardi confirms that Willis did tell her this. (A-359).
Bernardi told Hupp she checked in about the patient before
the end of her shift and asked Willis if she needed to do
anything, to which Willis responded “no, he’s fine.” (A-359).
Based on the communication between Bernardi and Willis, it
appears Bernardi had reason to think Willis had assumed
responsibility, regardless of whether the patient came in on
the blue or green team. Subsequently, Willis’s failure to
complete the admission orders, which she incorrectly told
Hupp she had finished, does not show an inconsistency in
Children’s discipline. Bernardi, unlike Willis, did not
explicitly assume responsibility for a patient and leave her
shift without discharging the attendant tasks. (A-359). The
evidence to which Willis points fails to create sufficient
disbelief so that a factfinder could rationally find that
Children’s did not rely on these reasons in disciplining Willis.

                            ii.        Second Method of Proving
                                       Pretext




                                  19
        As for the second way this Court has recognized a
plaintiff can establish pretext, Willis has not presented
evidence that supports any of the three categories that would
allow a factfinder to believe unlawful discrimination was
more likely than not a motivating or determinative cause of
her termination. As noted above, Willis was unable to point to
any evidence that Children’s previously discriminated against
her on the basis of age. (A-138). The sole conversation
involving age, which was limited to Willis’s comment about
when she planned to retire, does not support discrimination
on Children’s part. (A-137–A-138). As the District Court
noted, it is common business practice, and not impermissible
discrimination, for an employer to inquire about retirement
plans in anticipation of staffing needs. (A-19).

       Unable to identify any statements by neonatal nurse
leadership indicating an age bias, Willis asserts that
leadership replacing experienced staff with inexperienced
nurses constitutes evidence that Children’s has discriminated
against others within her protected class. (A-138–A-141).
Willis’s argument fails in light of her admission that the
experienced staff Children’s replaced were not fired, but left
voluntarily, without conditions suggesting age discrimination.
(A-139–A-140). Natural staff turnover and increased hiring
related to expansion do not support Willis’s argument that
Children’s discriminated against others in her protected class.

       Moreover, the allegedly commonplace nature of
profanity at Children’s and unconfirmed rumors regarding the
non-discipline of another nurse for “abruptness” and
“sarcas[m]” do not constitute evidence that similarly situated,
substantially younger employees were treated more favorably.
(A-118–A-120). The only support Willis provides for the




                              20
assertion that many employees use profanity and did not
receive similar treatment is her statement that “[t]here is . . .
no indication on the record that any substantially younger
employee was ever reported for using profanity, much less
disciplined for it.” (Appellant Br. 11). As noted previously,
this alleged lack of discipline does not provide sufficient
support for Willis’s assertion of more favorable treatment.
Willis also cited “scuttlebutt” among the nursing staff that
another NNP was reported to management for abruptness and
sarcasm.8 (A-119–A-120). Even if this rumor is true, Willis’s
second-hand account does not provide evidence of more
favorable treatment towards a similarly situated, substantially
younger employee. The rumored conduct, involving
abruptness and sarcasm, is not the same as the use of
profanity in close proximity to patients and their families.


       8
         Willis stated in her deposition that she believes the
subject of this rumor to be Becky Graves, who as discussed
supra, note 1, is substantially younger than Willis. (A-119).
The extent of Willis’s knowledge on the matter is that Graves
was reported to Lamouree by other nurses, but Willis is not
sure who reported Graves. Willis stated in her deposition that
she believes Children’s did not discipline Graves for this
reported incident, but Willis admitted her knowledge of this is
solely “scuttlebutt” from the NNPs. (A-120).
       Willis raised the issue of the non-discipline of Graves
in the proceedings below, but does not discuss it in her brief
on appeal. Because Willis argues that more favorable
treatment of similarly situated, substantially younger
employees provides evidence supporting pretext, we address
it here, assuming it is not waived, as part of the larger
analysis regarding this category of evidence.




                               21
Willis does not argue that this conduct was similarly in
violation of hospital policy, or as serious in its impact on the
hospital environment.

       More importantly, Willis is unable to provide specifics
to establish that this other employee was in fact not
disciplined, and if so, any reason why she was not disciplined.
In the pretext context, this type of second-hand, general
rumor regarding a single substantially younger employee is
insufficient as a matter of law to show pretext. While this
Court has acknowledged that evidence demonstrating that a
single member of a non-protected group received more
favorable treatment can be relevant, “[a] decision adversely
affecting an older employee does not become a
discriminatory decision merely because one younger
employee is treated differently.” Simpson, 142 F.3d at 645–
46. Setting aside the lack of corroboration regarding this
incident, the evidence Willis provides on the other
employee’s non-discipline is not appropriate at the pretext
stage “where the factual inquiry into the alleged
discriminatory motives of the employer has risen to a new
level of specificity.” Id. at 646 (citing St. Mary’s Honor Ctr.,
509 U.S. at 516). This rumored, unspecified, and
uncorroborated evidence concerning a single employee fails
to establish pretext. Accordingly, we will affirm the District
Court’s grant of summary judgment in favor of Children’s on
both claims.9

       9
         At deposition, Willis admitted that after Children’s
terminated her employment, she did not apply for a single job
as a NNP, or even in the nursing or health care field, because,
as she stated at her deposition, she was “very devastated and
very much turned off and soured by what nursing had done to




                              22
                      III.   Conclusion

      For the foregoing reasons, we will affirm the final
judgment of the District Court dated February 10, 2015.




[her] and didn’t want to put [her]self in that position.” (A-80).
Because we hold that Willis did not establish a prima facie
case of age discrimination, and would not be able to succeed
at the pretext stage if she were to meet her prima facie
burden, we do not reach Children’s argument that even if
Willis succeeded under the McDonnell Douglas framework,
she could not recover front or back pay for failure to mitigate
damages. (Appellee Br. 24–25).




                               23